                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION
                                           )
Laura Ewing,                               ) 1:18-cv-1743-JRS-DML
                                           )
               Plaintiff,                  )
                                           )
vs.                                        )
                                           )
Med-1 Solutions, LLC,                      )
                                           )
               Defendant.                  )

            DEFENDANT’S PRELIMINARY LISTS OF WITNESSES AND EXHIBITS

            Defendant Med-1 Solutions, LLC, by counsel, submits the following preliminary lists:

      I.       PRELIMINARY WITNESS LIST

            a) Laura Ewing, Plaintiff

            b) Michael Jude, Collections Manager

            c) Victoria Thompson, Receptionist

            d) Kristi Polley, Client Care Manager

            e) Kendra Smith, Client Care Representative

      II.      PRELIMINARY EXHIBIT LIST
            a) Any documents listed by the Plaintiff as an exhibit;

            b) Med-1 Solutions, LLC’s Collection Manual

            c) Any additional Med-1 Solutions, LLC Department Manuals

            d) Med-1 Solutions, LLC’s Account Data for Plaintiff’s Account

            e) Plaintiff’s answer to Defendant’s discovery requests.

            f) Any documents produced by Plaintiff in response to Defendant’s discovery requests


                                                        Respectfully Submitted,
                                                   /s/ Nicholas Moline
                                                   Nicholas Moline, IN Atty #29711-49
                                                   MED-1 Solutions, LLC
                                                   517 US Highway 31 N.
                                                   Greenwood, IN 46142
                                                   (P) 317-883-5600

                                   CERTIFICATE OF SERVICE

The undersigned counsel for Defendant hereby certifies that on October 20, 2018, I
electronically served this document on all counsel of record.

                                                   /s/ Nicholas Moline
                                                   Nicholas Moline, IN Atty #29711-49
                                                   MED-1 Solutions, LLC
                                                   517 US Highway 31 N.
